Hill, C. J.
A panel of regularly drawn and summoned jurors being incomplete, the judge directed the sheriff to summon talesmen to complete the panel. During the term a case in which the sheriff who summoned the talesmen was a party defendant was tried, and a verdict rendered in his favor. While the case was being considered by the jury, the sheriff and his deputy were both in charge of the jury, and took dinner in the same room with the juroz-s, but at a sepaz’ate table. No allegation is made that any of the talesmen summoned by the sheriff served on the juz-y that tried the case, nor is there an allegation that he held any communication whatever with any member of the jury during the consideration of the case, or when he and his deputy took dinner izi the same room where the jurors dizied. Nor is there any allegatiozz that the plaintiff was in any manner injured by the facts, above stated,'or that the facts were not fully known to him before the verdict, and when the jury that tried the case was selected. Ee Id: If the above-stated facts amounted to irregularities, and were known to the plaintiff before the jury was selected, it was his duty to call the. attention of the court to the same by azz appropriate challenge to the jurors. He could ziot, with knowledge of the irregularities, if such they wez'e, take tile chance of obtaining a verdict in his favoi', and,, whezz he failed to do so, insist upon such irregularities as grounds for . a new trial. Waller v. State, 2 Ga. App. 636 (58 S. E. 1106) ; Allen v. State, 61 Ca. 166; Wynn v. Oily & Suburban. Ry., 91 Ga. 344 (17 S. E. 649); Central R. Co. v. Wiggins, 91 Ga. 208 (18 S. E. 187);, Robinson v. State, 109 Ga. 506 (34 S. E. 1017). Judgment affirmed.